Order filed November 21, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00880-CR
                                 ____________

                  HOWARD ALLEN GUERRERO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1369515


                                     ORDER
       Appellant is represented by retained counsel, Jack B. Carroll. The reporter’s
record in this case was due October 28, 2013, but it has been filed. Louise Steckler,
the official court reporter for the 248th District Court, informed this court that
appellant had not made payment arrangements for preparation of the reporter’s
record, and appellant is not appealing as indigent. On October 21, 2013, the clerk
of this court notified appellant that we would consider and decide those issues that
do not require a reporter’s record unless appellant, within 15 days of notice,
provided this court with proof of payment for the record. See Tex. R. App. P.
37.3(c). Appellant filed no reply.
      Accordingly, we issue the following order:
       We ORDER appellant=s retained counsel, Jack B. Carroll, to file a brief in
this appeal on or before December 20, 2013. If counsel does not timely file the
brief as ordered, the court may issue a show cause order directing him to appear
before this court on a date certain to show cause why he should not be held in
contempt of court for failing to file the brief as ordered.



                                 PER CURIAM




                                        2